DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 are objected to because of the following informalities:
Claims 5-6 recite the limitation "the at least one partition" (emphasis added) in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the at least one partition” (as recited in line 3) is:
	"at least one partition" (emphasis added).  

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S 2015/0053457).

partitions each having insulating property (see partitions are shown in Fig. 1, two partitions are shown in Fig. 1, numeral 110; the partitions are made of glass as noted in para. [0037]) (see Fig. 1, para. [0037]); and 
conductive members (two regions of “conductive paste” 141, Figs. 7-8) that are respectively disposed in at least two adjacent regions among a plurality of regions partitioned by the partitions (“the two partitions are shown in Fig. 1, numeral 110) {see conductive members 141 are made of conductive paste, in Fig. 7; the conductive members 141 are formed in two adjacent regions, the top and bottom of the wiring board which is also shown in Figs. 7 and 8; conductive members 141 are also formed in a plurality of regions which is also shown in Figs. 7 and 8} (see Figs. 7-8, para.  [0063], [0065]),  
wherein two of the conductive members (two regions of “conductive paste” 141, Figs. 7-8) respectively disposed in the adjacent regions (i.e. the top and bottom) are joined to each other through an opening (“hole” 111 or “through via” 150, Figs. 7-9) formed on one of the partitions (one of the two partitions are shown in Fig. 1, numeral 110) interposed between the two of the conductive members (two regions of “conductive paste” 141, Figs. 7-9), to serve as part of a wiring {clearly shown in Fig. 8, the top and bottom conductive portions 141, 141 are joined through opening/“hole” 111 or “through via” 150} (see Figs. 7-9, para. [0043], [0060], [0063], [0068]).  
  	As to claim 2, as applied to claim 1 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the limitation wherein the partitions (two partitions are shown in Fig. 1, numeral 110) that partition the plurality of regions form a honeycomb structure (Figs. 7-9).

As to claim 4, as applied to claims 1 and 2 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the limitation wherein at least one spacer member (“seed layer” 143) is disposed in at least one region where none of the conductive members (two regions of “conductive paste” 141, Figs. 7-9) are disposed, among the plurality of regions (Fig. 12, para. [0073]).
As to claim 7, as applied to claim 1 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the wiring board further comprising: at least one insulating protective film (“positive photosensitive insulating layer” 120) that covers at least one surface of the wiring board (Figs. 7-9) while exposing at least a portion of the conductive members (two regions of “conductive paste” 141, Figs. 7-9) (Fig. 7-9, para. [0073]).
As to claim 8, as applied to claims 1 and 2 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the wiring board further comprising: at least one insulating protective film (“positive photosensitive insulating layer” 120) that covers at least one surface of the wiring board (Figs. 7-9) while exposing at least a portion of the conductive members (two regions of “conductive paste” 141, Figs. 7-9) (Fig. 7-9, para. [0073]).
As to claim 9, as applied to claims 1 and 3 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the wiring board further comprising: at least one insulating protective film (“positive photosensitive insulating layer” 120) that covers at least one surface of 
As to claim 10, as applied to claims 1, 2 and 4 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the wiring board further comprising: at least one insulating protective film (“positive photosensitive insulating layer” 120) that covers at least one surface of the wiring board (Figs. 7-9) while exposing at least a portion of the conductive members (two regions of “conductive paste” 141, Figs. 7-9) (Fig. 7-9, para. [0073]).
As to claim 11, as applied to claims 1, 3 and 5 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the wiring board further comprising: at least one insulating protective film (“positive photosensitive insulating layer” 120) that covers at least one surface of the wiring board (Figs. 7-9) while exposing at least a portion of the conductive members (two regions of “conductive paste” 141, Figs. 7-9) (Fig. 7-9, para. [0073]).
As to claim 12, as applied to claims 1, 2, 4, and 6 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the wiring board further comprising: at least one insulating protective film (“positive photosensitive insulating layer” 120) that covers at least one surface of the wiring board (Figs. 7-9) while exposing at least a portion of the conductive members (two regions of “conductive paste” 141, Figs. 7-9) (Fig. 7-9, para. [0073]).
	As to claim 16, as applied to claim 1 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the limitation wherein the partitions (two partitions are shown in Fig. 1, numeral 110) are formed out of at least one of a polyimide film, a polyamide-imide film, or a ceramic green sheet (see Fig. 7-9, para. [0037]). 
As to claim 17, as applied to claims 1 and 2 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including the limitation wherein the partitions (two partitions are shown in .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S 2015/0053457).
	As to claims 18, 19 and 20, as applied to claim 1-3 above, Kim et al. disclose in Figs. 1-9 all claimed limitations except for the limitation wherein the conductive members are made of a material including at least one of copper, silver, aluminum, tin, gold, or platinum.  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use at least one of copper, silver, aluminum, tin, gold, or platinum for making the conductive members in the teaching of Kim et al. in order to reduce production cost, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S 2015/0053457) in view of Matsui et al. (U.S 2006/0043382).
As to claim 13, as applied to claim 1 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including a wiring board (Figs. 7-9) having conductive members (two regions of “conductive paste” 141, Figs. 7-9). 
Kim et al. do not disclose a light emitting device comprising: the wiring board and at least one light emitting element that is mounted on the wiring board and electrically connected to at least one of the conductive members.   
Matsui et al. disclose in Fig. 26B a light emitting device (Fig. 26B) comprising: the wiring board (“metal base wiring board” 215a) and at least one light emitting element (“LED bare chip” 2L74a) that is mounted on the wiring board (“metal base wiring board” 215a) and electrically connected to at least one of the conductive members (2BO7a and 72) (see Fig. 26B, para. [0340], [0341]).    
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Kim et al. by having a light emitting device comprising: the wiring board and at least one light emitting element that is mounted on the wiring board and electrically connected to at least one of the conductive members as taught by Matsui et al. in order to provide a known display apparatus.
	As to claim 14, as applied to claims 1 and 2 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including a wiring board (Figs. 7-9) having conductive members (two regions of “conductive paste” 141, Figs. 7-9). 
Kim et al. do not disclose a light emitting device comprising: the wiring board and at least one light emitting element that is mounted on the wiring board and electrically connected to at least one of the conductive members.   

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Kim et al. by having a light emitting device comprising: the wiring board and at least one light emitting element that is mounted on the wiring board and electrically connected to at least one of the conductive members as taught by Matsui et al. in order to provide a known display apparatus.
As to claim 15, as applied to claims 1 and 3 above, Kim et al. disclose in Figs. 1-9 all claimed limitations including a wiring board (Figs. 7-9) having conductive members (two regions of “conductive paste” 141, Figs. 7-9). 
Kim et al. do not disclose a light emitting device comprising: the wiring board and at least one light emitting element that is mounted on the wiring board and electrically connected to at least one of the conductive members.   
Matsui et al. disclose in Fig. 26B a light emitting device (Fig. 26B) comprising: the wiring board (“metal base wiring board” 215a) and at least one light emitting element (“LED bare chip” 2L74a) that is mounted on the wiring board (“metal base wiring board” 215a) and electrically connected to at least one of the conductive members (2BO7a and 72) (see Fig. 26B, para. [0340], [0341]).    
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Kim et al. by having a light emitting device .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-12, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7-8 of U.S. Patent No. 10/734,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-2, 7-12, and 16-17 of the present invention are recited in claims 1, 3-5, and 7-8 of U.S. Patent No. 10/734,561.

Allowable Subject Matter 
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above claim objections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 17, 2021